Citation Nr: 1537931	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  11-31 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for right knee internal derangement.

2. Entitlement to an initial rating in excess of 10 percent for right clavicle fracture status post surgery.

3. Entitlement to an initial rating in excess of 10 percent for hypertension.

4. Entitlement to an initial rating in excess of 10 percent for scar, status post right clavicle surgery.


REPRESENTATION

Appellant represented by:	Angie Lowe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from December 1997 to December 2009. 

This matter comes before the Board of Veterans' Appeals (the Board) from a January 2010 rating decision issued by the RO. In that rating decision, the RO granted service connection for the right knee internal derangement, right clavicle fracture status post surgery, hypertension and scar, status post right clavicle surgery and assigned a non-compensable evaluation for each disability. The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a video-conference hearing in July 2015; a transcript of the hearing is of record.

In August 2012, the RO, in pertinent part, assigned an increased rating of 20 percent for the service-connected right knee internal derangement effective December 24, 2009. As higher schedular ratings for the right knee internal derangement are possible during the appeal period, this issue remains before the Board on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a rating in excess of 20 percent for the right knee internal derangement is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In November 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for an initial rating in excess of 10 percent for right clavicle fracture status post surgery.

2. In November 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for an initial rating in excess of 10 percent for hypertension.

3. In November 2013, prior to the promulgation of a decision, the Veteran withdrew his appeal referable to the claim for an initial rating in excess of 10 percent for scar, status post right clavicle surgery.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for an initial rating in excess of 10 percent for right clavicle fracture status post surgery have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

2. The criteria for withdrawal of the appeal of the claim for an initial rating in excess of 10 percent for hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  

3. The criteria for withdrawal of the appeal of the claim for an initial rating in excess of 10 percent for scar, status post right clavicle surgery have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

In November 2013, the Veteran withdrew his claims for increased ratings for right clavicle fracture status post surgery, hypertension and scar, status post right clavicle surgery from appellate consideration. He reiterated his desire to withdraw these claims from appellate consideration at his July 2015 Board hearing. Hence, there remain no allegations of an error of fact or law referable to these claims at this time.    

Accordingly, the Board does not have jurisdiction to further review these matters, and the appeals are dismissed. 


ORDER

The appeal regarding the claim for entitlement to an initial rating in excess of 10 percent for right clavicle fracture status post surgery is dismissed.  

The appeal regarding the claim for entitlement to an initial rating in excess of 10 percent for hypertension is dismissed.  

The appeal regarding the claim for entitlement to an initial rating in excess of 10 percent for scar, status post right clavicle surgery is dismissed.  


REMAND

With respect to his claim for entitlement to an initial rating in excess of 20 percent for right knee internal derangement, the Veteran asserts that he has experienced a worsening of the symptoms (increased pain, swelling, limitation in range of motion, instability) related to his service-connected right knee disability. (See July 2015 Board hearing testimony). The Veteran indicated that his symptoms included instability and his attorney asserted that a separate rating is warranted for instability of the knee. He was last afforded VA examination addressing this service-connected disability in August 2012. The Veteran testified that he had not had any treatment for the knee since prior to the August 2012 examination. Under the circumstances, the Board finds that current VA examination is necessary for the purpose of ascertaining the current severity of the service-connected right knee disability. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of his service-connected right knee disability. All tests and studies, to include range of motion testing, must be conducted. The examiner should provide an accurate and fully descriptive assessment of the Veteran's service-connected right knee disability, to include indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. The examiner should specifically determine if the Veteran has instability of the right knee and indicate the severity of any such instability.

The examiner must provide a complete rationale for all the findings and opinions.  

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


